153 Ga. App. 777 (1980)
266 S.E.2d 804
BAGLEY
v.
THE STATE.
59426.
Court of Appeals of Georgia.
Submitted February 13, 1980.
Decided March 7, 1980.
T. Peter O'Callaghan, Jr., for appellant.
William A. Foster, III, District Attorney, Daniel J. Sammons, Assistant District Attorney, for appellee.
QUILLIAN, Presiding Judge.
The defendant appeals his conviction for aggravated assault. He contends the trial judge erred in charging the substance of Code Ann. § 26-902 (b) (CCG § 26-902 (b); Ga. L. 1968, pp. 1249, 1272) because there was no evidence that the defendant and the person he stabbed were "engaged in a combat by agreement." Held:
"Even though not every phrase and portion of the Code section be applicable, it is generally held that a new trial will not be granted if the court gave in charge an entire statute or Code provision where a part thereof is applicable even though a part may be inapplicable under *778 the facts in evidence." Rowles v. State, 143 Ga. App. 553, 557 (3) (239 SE2d 164). Accord, Pippin v. State, 205 Ga. 316 (9) (53 SE2d 482). Hence, it was not reversible error for the trial judge to give a charge on Code Ann. § 26-902 (b), parts of which were applicable to the factual situation, even though a portion thereof was not specifically pertinent. Highland v. State, 127 Ga. App. 518, 519 (1) (194 SE2d 332); Harrison v. State, 138 Ga. App. 419, 420 (2) (226 SE2d 480); Ford v. State, 232 Ga. 511, 517 (12) (207 SE2d 494).
Judgment affirmed. Shulman and Carley, JJ., concur.